Citation Nr: 1616429	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to September 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing in his April 2013 Form 9 pertaining to his service connection claim for PTSD.  

The videoconference hearing was scheduled for February 2015; however, a letter from January 2015 informed the Veteran the hearing had been rescheduled.  A subsequent January 2015 letter informed the Veteran that the hearing had been rescheduled for March 2015.  According to a January 2016 Report of General Information, the Veteran contacted VA and indicated he had shown up for the March 2015 hearing and it, too, had been rescheduled.  The Veteran also stated that he had not been contacted about when his hearing was rescheduled.  

VA records do not indicate the hearing in March 2015 was held.  As the Veteran has not been afforded a hearing as he requested, it is appropriate to remand this case for due process reasons. 

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




